Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected because it recites the limitation "the host device”.  There is insufficient antecedent basis for this limitation in the claim. The limitation was not preceded by any claimed host device.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580) in further view of Ebenezer (US 2004/0028217).

Regarding claim 1, Hata teaches A sound signal processing device comprising: an acquisition section that acquires a collected-sound signal obtained by sampling a sound collected by a microphone at a first sampling frequency (Hata figures 4 and Description, Solution on page 1, “A voice signal (speech voice signal) picked up by a microphone array 54 is converted into fs=16 kHz”);
a reception unit (Hata figure 3, signal processing unit 51) that receives a reproduced-sound signal (Hata figures 3, ¶0037, “device 1 receives the audio signal of 3 channels from the partner device”) obtained by sampling a sound for reproduction at a second sampling frequency different from the first sampling frequency (Hata ¶0037, “2-channel musical tone signal having a sampling frequency of 32 kHz”), where the reproduced-sound signal is a stereo signal (Hata ¶0045, “2-channel stereo audio signal”) having a left channel and a right channel (Hata figures 3, ¶0037, “device 1 receives the audio signal of 3 channels from the partner device…1-channel conversational audio signal…2-channel musical tone signal,” ¶0052 “unit 51 decodes this signal and outputs it as a stream signal of 32 kHz”); a speaker sound quality adjustment section (Hata figure 3 and ¶0041, LPF 57L or 57R, each can be considered a speaker sound quality adjustment section) for producing an improved sound quality signal from only one of the L and R channels of the reproduced-sound signal (Hata figure 3 and ¶0041, LPF 57L or 57R adjust the frequency components which improves the tone signal components with the BRI. Each of the LPF only filters one channel): a frequency conversion section that converts the second sampling frequency of the reproduced sound quality signal to the first sampling frequency (Hata figure 3 and ¶0043, “sampling rate converters 58L and R down-convert the signal having the sampling frequency of 32 kHz into the signal having the sampling frequency of 16 kHz”): an echo removal section that removes an acoustic echo caused by the speaker from the collected-sound signal acquired by using the acquisition section by using the reproduced-sound signal whose sampling frequency has been converted by the frequency conversion section (Hata figure 3 and ¶0042, echo cancelling unit 70, “remove signal component of each channel that has sneak into the microphone array 54”), however does not explicitly teach a speaker sound quality adjustment section for producing an improved sound quality signal from only one of the left and right, a noise removal section that removes noise from the collected-sound signal after the acoustic echo is removed.

Fujita teaches a stereo signal having a left channel and a right channel (Fujita ¶0216, “right channel is supplied to the speaker 25-1…left channel is supplied to the speaker 25-2”), a speaker sound quality adjustment section for producing an improved sound quality signal from only one of the left and right (Fujita figure 15, adjusters 171-1 and 171-2 can each be considered a sound quality adjustment section. ¶0257 “equalizer processing on the sound signal from the received sound processing unit 23 to adjust the value and the tone color of the sound”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Fujita to improve the known device of Hata to achieve the predictable result of achieving the ideal audio output for enhanced audio experienced. 

Ebenezer teaches a noise removal section (Ebenezer figure 3, circuit 45 including a noise reduction circuit, a residual echo cancelling circuit, and a center that removes noise from the collected-sound signal after the acoustic echo is removed (Ebenezer figure 3, and ¶0036-¶0037).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ebenezer to improve the known device of Hata in view of Fujita to achieve the predictable result of further reducing any additional noise that might remain in the noise-cancelled signals for an optimal hearing experience.

Regarding claim 2, Hata teaches the reception unit that receives the plurality of signal channels as inputs (Hata figure 3, signal processing unit 51), wherein the frequency conversion section receives only one of the plurality of signal channels, which is used for reproduction by a speaker (Hata figure 3, signal processing unit 51, SRC 58L).

Regarding claim 3, Hata teaches an output unit that transmits the collected-sound signal from which the acoustic echo has been removed by the echo removal section to an external host device (Hata figure 4 and ¶0008, “transmits a voice signal to the partner device and receives the voice signal from the partner device” ¶0010 “echo to the partner device is canceled”).

Regarding claim 4, Hata teaches A sound signal processing method comprising: acquiring a collected-sound signal obtained by sampling a sound collected by a microphone at a first sampling frequency (Hata figures 4 and Description, Solution on page 1, “A voice signal (speech voice signal) picked up by a microphone array 54 is converted into fs=16 kHz”); receiving a reproduced-sound signal obtained by sampling a sound for reproduction (Hata figures 3, ¶0037, “device 1 receives the audio signal of 3 channels from the partner device”) at a second sampling frequency different from the first sampling frequency (Hata ¶0037, “2-channel musical tone signal having a sampling frequency of 32 kHz”), where the reproduced-sound signal is a stereo signal (Hata ¶0045, “2-channel stereo audio signal”) having a left (L) channel and a right (R) channel (Hata figures 3, ¶0037, “device 1 receives the audio signal of 3 channels from the partner device…1-channel conversational audio signal…2-channel musical tone signal,” ¶0052 “unit 51 decodes this signal and outputs it as a stream signal of 32 kHz”); producing an improved sound quality signal (Hata figure 3 and ¶0041, LPF 57L or 57R) from only one of the L and R channels of the reproduced-sound signal (Hata figure 3 and ¶0041, LPF 57L or 57R adjusts the frequency components which improves the tone signal components with BRI, each LPF only filters one channel); converting the second sampling frequency of the reproduced-sound signal to the first sampling frequency (Hata figure 3 and ¶0043, “sampling rate converters 58L and R down-convert the signal having the sampling frequency of 32 kHz into the signal having the sampling frequency of 16 kHz”); removing an acoustic echo caused by the speaker from the acquired collected-sound signal by using the reproduced-sound signal whose sampling frequency has been converted (Hata figure 3 and ¶0042, echo cancelling unit 70, “remove signal component of each channel that has sneak into the explicitly teach producing an improved sound quality signal from only one of the left and right, a noise removal section that removes noise from the collected-sound signal after the acoustic echo is removed.

Fujita teaches a stereo signal having a left channel and a right channel (Fujita ¶0216, “right channel is supplied to the speaker 25-1…left channel is supplied to the speaker 25-2”), producing an improved sound quality signal from only one of the left and right channels of the reproduced-sound signal (Fujita figure 15, adjusters 171-1 and 171-2 can each be considered a sound quality adjustment section. ¶0257 “equalizer processing on the sound signal from the received sound processing unit 23 to adjust the value and the tone color of the sound”), producing an improved sound quality signal from only one of the left and right channels of the reproduced-sound signal (Fujita ¶0259, “echo signal obtained by the sound collection by the microphones 26 is supplied to the subtractor 30”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Fujita to improve the known device of Hata to achieve the predictable result of achieving the ideal audio output for enhanced audio experienced. 

Ebenezer teaches a noise removal section (Ebenezer figure 3, circuit 45 including a noise reduction circuit, a residual echo cancelling circuit, and a center that removes noise from the collected-sound signal after the acoustic echo is removed (Ebenezer figure 3, and ¶0036-¶0037).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ebenezer to improve the known device of Hata in view of Fujita to achieve the predictable result of further reducing any additional noise that might remain in the noise-cancelled signals for an optimal hearing experience.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580) in further view of Ebenezer (US 2004/0028217) in further view Leblanc (US 2014/0307882).

Regarding claim 6, Hata in view of Fujita in further view of Ebenezer teach wherein the speaker sound quality adjustment section that performs equalizer processing (Hata figure 3, LPF 57L and R) and processing on the reproduced-sound signal (Hata figure 3, LPF 57L and R omitting the voice channel), however does not explicitly teach a compressor processing.

Leblanc teaches a compressor processing (Leblanc ¶0027, Pre-processing logic 102 and post-mix processing logic 106. “Post-mix processing logic 106 may be configured to process the channel(s) (e.g., left channel signal 127 and right channel 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Leblanc to improve the known device of Hata in view of Fujita in further view of Ebenezer to achieve the predictable result of a comfortable audio reproduction from limiting unwanted peaks and ranges.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580) in further view of Ebenezer (US 2004/0028217) in further view of Visser (US 2010/0017205).

Regarding claim 7, Hata in view of Fujita in further view of Ebenezer does not explicitly teach a selector multiplexer unit that receives the less than all of the plurality of signal channels of the reproduced-sound signal and the improved sound quality signal, and passes a selected one thereof for output.

Visser teaches a selector multiplexer unit that receives the less than all of the plurality of signal channels of the reproduced-sound signal and the improved sound quality signal, and passes a selected one thereof for output (Visser figure 45 and ¶0221, “apparatus A300 also includes an automatic volume control (AVC) module VC10 that is 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Visser to improve the known device of Hata in view of Fujita in further view of Ebenezer to achieve the predictable result of operating in multiple modes to best fit the user’s preference.

Regarding claim 8, Hata in view of Fujita in further view of Ebenezer in further view of Visser teaches wherein the output includes at least one of a speaker and headphones (Hata figure 3, speaker array 53).

Regarding claim 9, Hata in view of Fujita in further view of Ebenezer in further view of Visser teaches wherein the selector multiplexer unit passes the improved sound quality signal when the output is only the speaker (Visser figure 45, the output of SL 40 only outputs to a speaker). 
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580) in further view of Ebenezer (US 2004/0028217) in further view of Torii (US 6437230).

Regarding claim 10, Hata in view of Fujita in further view of Ebenezer does not explicitly teach a selector, wherein when headphones are connected to the sound signal processing device, the selector inputs the reproduced-sound signal of the R channel to a digital-to-analog converter as is, whereas when no headphones are connected to the headphone terminal the selector inputs the reproduced-sound signal adjusted by the speaker sound quality adjustment section to the digital-to-analog converter for reproduction by the speaker.

Torii teaches a selector (Torii figure 1 and 4, switch 30), wherein when headphones are connected to the sound signal processing device (Torii figure 2, and Col 4 lines 50-55, “When a plug is inserted into the jack 31”), the selector inputs the reproduced-sound signal of the R channel to a digital-to-analog converter as is (Torii figure 1 and 4, Col 5 lines 8-23, “supplies the optimum music signal with headphone jack 23,” which is received through DAC 11), whereas when no headphones are connected to the headphone terminal the selector inputs the reproduced-sound signal adjusted by the speaker sound quality adjustment section to the digital-to-analog converter for reproduction by the speaker (Torii figure 4, When No Plug, output is to either Built-in speaker or line-out jack).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Torii to improve the known headphone of Hata in view of Fujita in further view of .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580) in further view of Ebenezer (US 2004/0028217) in further view Leblanc (US 2014/0307882) in further view of Torii (US 6437230).

Regarding claim 11, Hata in view of Fujita in further view of Ebenezer in further view of Leblanc does not explicitly teach wherein the reproduced-sound signal of the R channel is concurrently input to: (1) a selector that selects a reproduced-sound signal to be supplied to a digital-to-analog converter, wherein the reproduced- sound signal selected depends on whether headphones are connected to the sound signal processing device; and (2) to a speaker sound quality adjustment section that executes processing for improving the sound quality of sound reproduced by a speaker when no headphones are connected to the sound signal processing device; and the reproduced-sound signal adjusted by the speaker sound quality adjustment section is subsequently input to each of the selector and the frequency conversion section.

Torii teaches wherein the reproduced-sound signal of the R channel is concurrently input to: (1) a selector (Torii figure 1 and 4, Switch 30) that selects a reproduced-sound signal to be supplied to a digital-to-analog converter (Torii figure 1 and 4, DAC 11), wherein the reproduced- sound signal selected depends on whether 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Torii to improve the known headphone of Hata in view of Fujita in further view of Ebenezer in further view of Leblanc to achieve the predictable result of providing the option of reproducing audio with different speaker sources according to the preferences of a user.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580) in further view of Ebenezer (US 2004/0028217) in further view Mao (US 2009/0252343).

Regarding claim 12, Hata in view of Fujita in further view of Ebenezer does not explicitly teach wherein the sound signal processing device is part of a game controller that receives the reproduced-sound signal from a host device.

Mao teaches wherein the sound signal processing device is part of a game controller that receives the reproduced-sound signal from a host device (Mao ¶0002 “interactive video game controller” and figure 1).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Mao to improve the known device of Hata in view of Fujita in further view of Ebenezer to achieve the predictable result of compensating for echo cancellation latency issues (Mao ¶0020).

Regarding claim 13, Hata in view of Fujita in further view of Ebenezer in further view of Mao teaches wherein the host device is a video game machine (Mao ¶0002 “interactive video game controller” and figure 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the arguments do not apply to the new grounds of rejection.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/NORMAN YU/Primary Examiner, Art Unit 2652